Citation Nr: 0719522	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

Entitlement to service connection for anxiety with 
depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified before the Board at a 
December 2006 video conference hearing.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran has PTSD related to his active service.

2.  The evidence of record does not indicate anxiety with 
depression was manifested in service or for many years 
thereafter, or that anxiety with depression is otherwise 
related to active duty.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Anxiety with depression was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated October 2004, May 2005, 
and December 2005.  The RO essentially informed the veteran 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to send any pertinent 
evidence in his possession.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA treatment records, a VA examination report, a DD-
214, service medical records (SMRs), personnel records, 
private medical records and the veteran's statements.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for service connection, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Granting service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2006).

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

The veteran asserts that he is entitled to service connection 
for PTSD, which he attributes to a tour of duty in Vietnam as 
a field artillery gunner.  On review, however, the Board 
finds that the veteran's service connection claim for PTSD 
must be denied, as the objective evidence fails to show he 
currently meets the diagnostic criteria for PTSD.  

In a December 2004 VA psychiatric examination for PTSD, the 
veteran was not diagnosed with PTSD; instead his Axis I 
diagnosis was major depressive disorder single episode, 
severe; alcohol dependence, in remission.  The examiner 
believed that the veteran's depressive disorder and the 
alcohol problem were not related to the veteran's experience 
in Vietnam.  In addition, VA treatment records show the 
veteran's diagnosis and treatment for anxiety disorder and 
alcohol dependence but do not provide a diagnosis of PTSD.  
Private medical evidence of record also fails to show a 
diagnosis of PTSD.  Without evidence of a current disability, 
the veteran's service connection claim must be denied.  
Brammer, supra.

At his December 2006 hearing the veteran indicated that his 
problems began about ten years ago with attacks where he 
feels as though he is smothering.  (Tr. 9)  He stated that he 
did not know what caused this to begin.  (Tr. 9)  Although 
the veteran maintains that he currently has PTSD, his opinion 
as to a medical matter is without probative value because he, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board concludes that the evidence does not satisfy the 
first element of a successful PTSD claim (i.e., evidence of a 
current diagnosis in accordance with 38 C.F.R. § 4.125).  
Given this finding, it is not necessary to discuss in detail 
whether the veteran participated in combat or whether there 
is credible supporting evidence of an in-service stressor.  

As the veteran does not have PTSD in accordance with VA 
regulations, there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran.  Therefore, the benefit-of-the-doubt rule is not 
applicable, and the claim for service connection for PTSD is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additionally, the Board notes that the veteran seeks service 
connection for anxiety with depression.  However, there is no 
competent evidence of a nexus between the veteran's anxiety 
disorder and his time in service.  While in service, there 
were no psychiatric complaints or related treatment.  In May 
2000, almost 30 years after discharge, the veteran sought 
treatment for stress related complaints from a private 
physician, Dr. Kelsey.  The physician did not provide a 
diagnosis, but his notes indicate the veteran was going 
through a divorce, had hostility, and thought people were out 
to get him.  Subsequently, the veteran was treated and 
diagnosed with anxiety with depression in 2003 to 2004 by a 
private physician , Dr. Borum.  The private medical evidence 
of record does not provide an etiological opinion regarding a 
nexus between the veteran's disorder and service.  In fact, 
the veteran's military service pertinent to the claimed 
disability is not mentioned in these records.

VA treatment records in 2004 to 2006 provide a diagnosis of 
anxiety disorder and a record of the veteran's treatment for 
this problem.  However, no etiology opinion is provided, nor 
is there any other evidence which would tend to show a nexus 
between the disorder and service.  Additionally, the veteran 
was diagnosed with major depressive disorder, single episode, 
severe in his December 2004 VA examination for PTSD.  As 
noted in the report, the examining physician believed that 
the veteran's disorder was not related to his Vietnam 
experience.  

In view of the absence of related complaints or treatment in 
service, the first suggestion of pertinent disability many 
years after active duty, and the absence of any competent 
evidence linking the veteran's disability to service, the 
service connection claim for anxiety with depression is 
denied.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; Gilbert, 
supra.











ORDER


Service connection for PTSD is denied.

Service connection for anxiety with depression is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


